EXHIBIT 32.2 CERTIFICATION PURSUANT TO RULE13a-14(b) UNDER THE SECURITIES EXCHANGE ACT AND 18U.S.C.1350 I, Jeffrey S. Barocas, Chief Financial Officer of OceanBio-Chem, Inc. (the "Company"), hereby certify that, based on my knowledge: 1. The Company's Quarterly Report on Form10-Q for the quarter ended March 31, 2013 (the "Report") fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated:May 15, 2013 By: /s/ Jeffrey S. Barocas Jeffrey S. Barocas Vice President Chief Financial Officer (Principal Financial and Accounting Officer)
